ALLOWANCE ACTION
EXAMINERS COMMENT
I.	Applicant’s amendment(s) to claim(s) 1, 2, 8 - 12, 15, and 16 of the instant application, filed 23 October 2020, changed the scope of the claimed invention. Claim(s) 3 – 7, 13, 14, and 17 – 20 of the instant application has been cancelled. After further consideration, applicant’s amendment to the claim(s) overcame the obvious double patenting rejection, set forth in the office action filed 23 July 2020. Claim(s) 1 – 18 of US Patent No. 10631115 no longer anticipate claim(s) 1, 2, 8 - 12, 15, and 16 of the instant application. Accordingly, the obvious double patenting rejection has been withdrawn.


EXAMINERS AMENDMENT
II.	An examiner’s amendment to the record appears below. The examiner amendment, to prevent a potential lack of antecedent basis issue for the limitation “the speaker assembly” recited in line 13 of the claim. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

III.	Regarding claim 8, see “CLAIM LISTING” Below. 

CLAIM LISTING

8. (Currently Amended) 	An audio system comprising: 
a speaker configured to produce a steerable audio beam, the speaker comprising: 
a pair of woofer transducers for producing a low-frequency acoustic output; and 
an array of transducers having a higher-frequency acoustic output being greater than the woofer transducers, the array of transducer disposed between the pair of woofer transducers; and 
a controller in communication with the speaker and programmed to: 
receive a speaker input signal indicating at least one audio beam parameter; 
and 
provide a digital signal processing command to the speaker 
wherein the audio beam is steered based on the at least one beam parameter.

EXAMINER REASONS FOR ALLOWANCE
IV.	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1, the speaker assembly, as a whole, including the specific implementation of the plurality of transducers configured to produce a steerable audio beam and a light assembly arranges on the speaker body in combination with varying a light output as the audio beam is steered, has not been found in the prior art.
	Claim 2 depends on claim 1.

	Regarding claim 8, the specific structure of the audio system as recited in the claim, wherein the plurality of transducers generate an acoustic output having an audio beam with concentrated energy acoustic output in two distinct frequency ranges (i.e. low frequency and high frequency) in combination with at least one beam parameter that is variable as the audio beam is steered has not been found, alone or in combination, in the prior art.
	Claim(s) 9 – 12, 15, and 16 depend on claim 8.

	Regarding claim 21, the speaker assembly, including the specific design for the plurality of transducers, the plurality of transducers configured to produce a steerable audio beam in combination with the at least one beam parameter being variable as the audio beam is steered, as a whole, has not been found in the prior art.
	Claim(s) 22 - 30 depend on claim 21.


CONCLUSION
V.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

VI.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)272-8927. The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654 

/PAUL KIM/Primary Examiner, Art Unit 2654